NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANDREW QUONAH JONES,                            No.    16-70018

                Petitioner,                     Agency No. A040-207-744

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Andrew Quonah Jones, a native and citizen of Liberia, and a citizen of The

Netherlands, petitions for review of the Board of Immigration Appeals’ (“BIA”)

order denying his motion to reconsider and reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reconsider and reopen. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Jones’s motion to reconsider

as untimely, where he filed it more than 30 days after the final order of removal.

See 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(2).

      The BIA did not abuse its discretion in denying the motion to reopen, where

the evidence, including evidence regarding Jones’s efforts to marry, was not

previously unavailable and did not establish prima facie eligibility for relief. See 8

U.S.C. § 1229a(C)(7); 8 C.F.R. § 1003.2(c)(1); Bhasin v. Gonzales, 423 F.3d 977,

987 (9th Cir. 2005) (new evidence in support of a motion to reopen must not have

been available at the time of the hearing).

      Contrary to Jones’s contentions, the BIA did not ignore or improperly

analyze his contentions regarding his conviction for solicitation to possess

marijuana for sale. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010);

Olivas-Motta v. Holder, 716 F.3d 1199, 1200 (9th Cir. 2013) (the agency is

confined to the record of conviction in determining whether an alien has been

convicted of a crime involving moral turpitude).

      We lack jurisdiction to review the BIA’s denial of Jones’s motion to the

extent it concerns the same hardship grounds as his original application for

cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 600-01 (9th


                                          2                                    16-70018
Cir. 2006) (8 U.S.C. § 1252(a)(2)(B)(i) bars jurisdiction over a motion to reopen

where the question presented is essentially the same discretionary issue originally

decided on the merits).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                 16-70018